Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10501418. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain overlapping subject matter. Claims 1-7 of ‘418 are drawn to crystalline compound with defined physical parameter instant crystalline form.  Claim 8-11 of ‘418 contain the crystalline form in pharmaceutical composition containing the same  crystalline form.  
Claims 20, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.. 10851061.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain overlapping subject matter. Claims 1-6 of ‘418 are drawn to instant crystalline form with defined physical parameter.  Claim 7-8 of ‘061 contain the crystalline form in pharmaceutical composition containing the same crystalline form.  

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 21-29, of copending Application No. 17084312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant base claim 20 encompasses the subject matter claims 20, 21-29
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  a few polymorphs, does not reasonably provide enablement for any and all possibilities encompassed by the generic phrase ‘crystalline form’. For example, it is not seen where the specification is enabling for polymorph that is Form III, that is crystalline and is also a solvate even though the process of making the specific Form III employs methanol.  There are two limitations simultaneously present, into the phrase ‘crystalline solvate’.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make, in predictable manner, the invention commensurate in scope any and all conceivable crystalline anhydrates, a crystalline solvates, or a crystalline hydrates of compound 1.  
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The term hydrate and solvate (depending on the solvent) encompass large number of possibilities (see below).  Even though the compound I free base is not applicant’s invention, prior art (Adrian, WO 2010083414) does not teach how to make any and all crystals of the free base.  Such compounds cannot be just willed into existence.  Working examples for making hydrate and solvates, employs solvents such as methanol, ethanol, butanol, water, tetrahydrofuran.  Of the crystalline forms obtained using these solvents, some forms are obtained as solvates, and some are not.  For example, when methanol was used, the crystalline form obtained does not have methanol in the obtained polymorph (Form III). Similarly, Forms I and II are made using THF and water.  Form I is formed with water and not THF.  
Form II is made using THF not water.  Applicant is encouraged to correlate the signals in Fig.10 as speculated in [0280] .sup.1H NMR (FIG. 10) of Compound 1 Form II conforms to structure and shows the presence of THF (0.4 mole equivalents). This implies that 5.5% w/w of weight loss from TGA can be attributed to THF and the remainder to water (4.3% w/w, or approximately 1.2 mol eq).
Again the term ‘solvates’ encompasses infinite number of possibilities for example, water, tetrahydrofuran, methanol, ethanol, isopropanol, 1- butanol, isobutanol, acetone, nitromethane, ethyl acetate, acetonitrile, dichloromethane, methyl t- butyl ether; with regards to solvent and also with regards to the amount of solvent that forms part of the crystal.  For example, hydrate could mean, monohydrate, dihydrate, pentahydrate etc.  For unpredictability with regards making solvates see working example Form XXX as exemplified in [0264].  Only very small amount of acetone enter the crystal lattice.  [0291]- [0292] speculates based on DSC that anhydrate can be made.  The specification does not disclose these different polymorphs in predictable manner.  See for example, disclosure with respect to Form II, [000251] 'H NMR (FIG.10) of Compound 1 Form II conforms to structure and shows the presence of THF (0.4 mole equivalents). This implies that 5.5% w/w of weight loss from TGA can be attributed to THF and the remainder to water (4.3% w/w, or approximately 1.2 mol eq).  However, FIG.10 does not contain NMR signals for THF or water.   Any solvates/hydrates cannot be simply willed into existence. Consider for example, claim 25.  There is no disclosure how to make a polymorph with 0.4 solvate that is also, for example, a dihydrate (claim 26).  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 "The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However ... there is no evidence that such compounds exist.., the examples of the '881 patent do not produce the postulated compounds.., there is ... no evidence that such compounds even exist." The same circumstance appears to be true here to large extent.  For example, there is no evidence that acetone solvate does actually exist.  Applicants must show that solvates can be made, or limit the claims accordingly. g) The state of the art is that is not predictable whether solvates will form or what their composition will be. In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution. This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry). The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced. In the first paragraph on page 365, West (Solid-State Chemistry and Its Applications, 1984, John Wiley & Sons) says, "it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent". Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal. One cannot predict the stoichiometry of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host. In the same paragraph on page 365 West (Solid State Chemistry) explains that it impossible to make meta-stable non-equilibrium solvates, further clouding what Applicants mean by the word solvate. Compared with polymorphs, there is an additional degree of freedom to solvates, which means a different solvent or even the moisture of the air that might change the stabile region of the solvate. h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula (I) as well as the presently unknown possibilities of hydrates and solvates embraced by the terms "hydrate" and “solvate”. 

There is no structural guidance such as pharmacophore definition disclosed in the specification to guide one of skill in the art to choose from the plethora possibilities claimed that would have useful properties. There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Suggestion:
Amend claims linking different forms made with physical parameters as per disclosure in Figures.  

Objection: As per [0065] Compound 1 Form I can be prepared by agitating a mixture of Compound 1 Form I or amorphous Compound 1 and THF at ambient temperature until the Compound 1 is dissolved. Water is then added portion wise, and the mixture is stirred for a sufficient time. The solid Compound 1 Form I is collected and dried. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625